21-30107-hcm Doc#16-1 Filed 03/17/21 Entered 03/17/21 18:53:17 Proposed Order Pg 1
                                      of 2




                     IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 EL PASO DIVISION


  IN RE:                                       §
                                               §
  PDG PRESTIGE, INC.,                          §                 Case No. 21-30107
                                               §
  Debtor.                                      §
                                               §

        ORDER GRANTING MOTION TO EMPLOY WEYCER, KAPLAN,
        PULASKI & ZUBER, P.C. AS ATTORNEYS FOR THE DEBTOR (RE:
        DOCKET NO. 21)

        On this day came on for consideration the Motion to Employ Weycer, Kaplan, Pulaski &
 Zuber, P.C. (Docket No. 25) (the “Motion to Employ WKPZ”) of PDG Prestige, Inc., debtor and
 debtor in possession (“PDG-P” or the “Debtor”), filed on March 17, 2021 in the above-styled
 and numbered case(s), seeking approval of the employment of the firm of Weycer, Kaplan,
 Pulaski, & Zuber, P.C. (“WKPZ”) as its counsel as more particularly set forth in the Motion to
 Employ WKPZ and Declaration on file in this case. The Court finds that the Motion to Employ
 WKPZ contained the appropriate notice and was served upon the parties contained within the
 Master Service List of the Debtor. No objections to the Motion to Employ WKPZ were filed.
 Upon review of the Motion to Employ WKPZ, it appears to the Court that the proposed
 professional is “disinterested” as that term is defined in Code §101(14) and that the proposed
 professional represents or holds no interest adverse to the Debtor.




 ORDER GRANTING MOTION TO EMPLOY WEYCER, KAPLAN, PULASKI & ZUBER, P.C. AS ATTORNEYS
 FOR THE DEBTOR (RE: DOCKET NO. 21) — Page 1                              1933383.DOCX[3]
21-30107-hcm Doc#16-1 Filed 03/17/21 Entered 03/17/21 18:53:17 Proposed Order Pg 2
                                      of 2




         IT IS THEREFORE ORDERED that the Motion to Employ WKPZ is GRANTED and
 that the Debtor are authorized to employ WKPZ as attorneys to the Debtor and the related
 Chapter 11 estates pursuant to 11 U.S.C. § 327(a), nunc pro tunc and effective as of February 15,
 2021, with all fees payable with such compensation as may be awarded by the Court upon proper
 motion or application.

                                               ###




 Order submitted by:

 WEYCER, KAPLAN, PULASKI & ZUBER, P.C.
 By: /s/ Jeff Carruth
    JEFF CARRUTH
    State Bar No. 24001846
    3030 Matlock Rd., Suite 201
    Arlington, Texas 76015
    Phone: (713) 341-1058
    Facsimile: (866) 666-5322
    jcarruth@wkpz.com

 PROPOSED ATTORNEYS FOR
 PDG PRESTIGE, INC.
 DEBTOR AND DEBTOR IN POSSESSION




 ORDER GRANTING MOTION TO EMPLOY WEYCER, KAPLAN, PULASKI & ZUBER, P.C. AS ATTORNEYS
 FOR THE DEBTOR (RE: DOCKET NO. 21) — Page 2                              1933383.DOCX[3]
